Order issued December 12, 2017




                               Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-17-00551-CV

     JACOBS FIELD SERVICES NORTH AMERICA, INC., JACOBS
   ENGINEERING GROUP, INC., AND JACOBS ENGINEERING, INC.,
                         Appellants

                                        V.

                        TROY WILLEFORD, Appellee

                     On Appeal from 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-65988


                       MEMORANDUM ORDER
                    OF REFERRAL TO MEDIATION

      The Court determines that it is appropriate to refer this appeal for resolution

by mediation. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.021, 154.022(a),

154.023 (West 2011). Accordingly, the Court orders that this appeal be referred to
mediation unless any party to the appeal files an objection with the Clerk of this

Court within ten days after receiving this order. See id. § 154.022(b).

       The parties shall choose a qualified mediator and agree on a reasonable fee

for the mediator’s services.1 See id. §§ 154.052, 154.054(a) (West 2005 & Supp.

2017).

       The Court sets the following deadlines:

       •      No later than 15 days from the date that this order is issued, the
       parties shall file with the Clerk of this Court a completed “Parties’
       Notification to Court of Mediator.”          This document can be
       downloaded from the forms page of the Court’s website at
       http://www.txcourts.gov/1stcoa.

       •     The parties shall conduct the mediation no later than January
       23, 2018

       •     No later than two days from the conclusion of the mediation,
       the parties and the mediator shall advise the Clerk of this Court in
       writing whether the parties did or did not settle the underlying dispute.

       All parties, or their representative with full settlement authority, shall attend

the mediation with their counsel. The mediator shall encourage and assist the

parties in reaching a settlement of their dispute, but may not compel or coerce the

  11
       The Court does not recommend mediators. Mediation information is
       available from the Dispute Resolution Center of Harris County ((713) 755-
       8274) and http://www.co.harris.tx.us/DRC), the Fort Bend Dispute
       Resolution Center ((281) 342-5000), the Alternate Dispute Resolution
       Section of the State Bar of Texas (http://www.texasadr.org/), and other
       groups. The parties are not required to use a mediator recommended or
       listed by these groups.
parties to enter into a settlement agreement. See id. § 154.053(a) (West 2011). All

communications relating to the mediation are confidential and not subject to

disclosure, except as set forth by law. See id. § 154.073 (West 2011). The Clerk

of this Court, however, will file this order, any objection to this order, and the

completed “Parties’ Notification to Court of Mediator” with the other documents

filed in this appeal that are available for public inspection.

      Unless expressly authorized by the disclosing party, the mediator may not

disclose to either party information given in confidence by the other and shall at all

times maintain confidentiality with respect to communications relating to the

subject matter of the dispute. See id. § 154.053(b). Unless the parties agree

otherwise, all matters, including the conduct and demeanor of the parties and their

counsel during the settlement process, are confidential and may never be disclosed

to anyone, including this Court. See id. § 154.053(c).

      The Court will consider the agreed fee for the mediator’s services to be

reasonable and tax that fee as a cost of the appeal unless the parties agree to

another method of payment. See id. § 154.054.



                                               /s/ Russell Lloyd
                                               Justice Russell Lloyd
                                               Acting Individually